The second opinion was delivered by Terry, C. J.
Field, J. concurring.
This was an action for the breach of a passenger contract.
The Court below nonsuited the plaintiff, on the ground that the contract was not proven as set out in the complaint.
This was an error j the specific allegation of the contract in the complaint was not sufficiently controverted by the answer, and no evidence on this point was necessary under the rule announced by this Court in the San Francisco Gas Co. v. City of San Francisco, (9 Cal. 453.) The defendants can amend their answer so as to require further proof than was necessary under the answer as it now stands. Judgment reversed, and cause remanded.